 1   DAVID L. ANDERSON(CABN 149604)
     United States Attorney
 2


 3
     HALLIE HOFFMAN(CABN 210020)
     Chief, Criminal Division
                                                                         file®
 4   ROBERT S. LEACH(CABN 196191)                                          12 tm ^
     Assistant United States Attorney
 5
             1301 Clay Street, Suite 340S                                 gSSSo OFFICE
 6           Oakland, California 94612
             Telephone: (510)637-3918
 7           Fax: (510)637-3724
             Email: robert.leach@usdoj.gov
 8
     Attorneys for the United States of America
 9

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                               CASE NO. 4-20-70308 MAG

14           Plaintiff,                                      APPLICATION AND[PROPOSED]
                                                             UNSEALING ORDER ^
15      V.



16   TAISIA SOEOAIFAUOLO,

17           Defendant,

18

19

20           On March 11, 2020, the government filed under seal a Notice of Proceedings on Out-of-District

21   Criminal Charges Pursuant to Rules of Criminal Procedure, providing notice that the defendant had been

22   arrested on an arrest warrant issued by the United States District Court for the District ofNevada in case

23   number 2:18-CR-0221-MMD-DJA-2. The notice attached a Petition for Action on Conditions of

24   Pretrial Release filed under seal in the Nevada case, alleging the defendant had violated the conditions

25   of pretrial release and requesting issuance of an arrest warrant. Because the defendant has been arrested

26   pursuant to the warrant and made an appearance in this district, the reasons for sealing this case (4-20-

27   70308 MAG)no longer apply. The government respectfully requests that the entire case (4-20-70308

28


     APPLICATION AND[PROPOSED] UNSEALING ORDER
 1   MAG)be unsealed.

 2   DATED; March 10, 2020                              Respectfully submitted,

 3                                                      DAVID L. ANDERSON
                                                        United States Attorney
 4


 5
                                                        ROBERT S. LEA^
 6                                                      Assistant United States Attorney

 7

 8                                         [PRpP<5SED] ORDER
 9        On the government's application, and for good cause shown, it is HEREBY ORDERED THAT

10   this case (4-20-70308 MAG)shall be unsealed in its entirety.

11        IT IS SO ORDERED.

12

13   DATED: March     II   ., 2020

14                                                       rONORABLE DONNA M. RYU
                                                        U.S. Magistrate Judge
15

16

17

18

19

20

21

22


23

24


25


26

27

28


     APPLICATION AND[PROPOSED]UNSEALING ORDER
